Citation Nr: 0941725	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory loss, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for sleep apnea, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to May 1991, 
with service in the Southwest Asia theater from August 1990 
to March 1991.  The Veteran also had a period of service in 
the Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2005 and 
November 2007 by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in June 2009.  The Veteran 
testified before the undersigned Acting Veterans Law Judge 
(AVLJ) and the hearing transcript is of record.  The record 
was left open for a period of 60 days to afford the Veteran 
the opportunity to obtain additional medical evidence (i.e., 
a statement from a doctor) in support of his current claims.  
The Veteran submitted no doctor's statements during the 60-
day period or at any time following the hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran in this case contends that he has submitted new 
and material evidence sufficient to reopen his claims of 
entitlement to service connection for chronic fatigue and 
memory loss, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

The Veteran also contends that his currently diagnosed sleep 
apnea and PTSD are related to his period of active service, 
and specifically to his service in the Southwest Asia 
theater.  In the alternative, the Veteran also contends that 
his sleep apnea is the result of undiagnosed illness.  See 
hearing transcript, p. 12.

Preliminarily, the Board notes that the Veteran had a period 
of service in the Army Reserves.  To date, there has been no 
attempt to verify the Veteran's dates of service in the Army 
Reserves, nor any effort to obtain service treatment records 
(STRs) associated with this period of service.  However, the 
inclusion of STRs provided by the Veteran and dated 1996 
suggests that there may be outstanding in-service medical 
records from the Veteran's period of reserve service that are 
not currently associated with the claims file.  

Accordingly, the RO should contact the appropriate service 
department and/or Federal agency to verify the Veteran's 
period of service in the Army Reserves.  The RO should also 
request complete copies of the Veteran's service treatment 
records from this period of service as well as complete 
copies of his service personnel records.  Any records 
obtained should be associated with the Veteran's claims file 
and if no such records exist, a notation should be included 
in the claims file indicating as such.   

A.  New and Material Evidence Claims

The RO originally denied the Veteran's service connection 
claims for fatigue and memory loss, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, in a 
rating decision dated December 1998.  The Veteran was 
notified of this decision and timely perfected an appeal.  
The Veteran's claims were subsequently remanded in March 2001 
for additional evidentiary development.  Following the 
completion of the requisite development, the Board reviewed 
the Veteran's claims in October 2002.

The Board denied the Veteran's service connection claims for 
fatigue and memory loss, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, in a decision dated 
October 2002 on the grounds that (1) there was no diagnosis 
of or treatment for fatigue or memory loss in service or 
within one year after discharge from service; (2) no evidence 
linking chronic fatigue or memory loss to the Veteran's 
period of active service; and (3) no evidence that the 
Veteran had "objective indications" of a qualifying chronic 
disability under 38 C.F.R. § 3.317 (i.e., no objective 
evidence of fatigue or memory loss that was perceptible to an 
examining physician and other, non-medical factors that were 
capable of independent verification).  The Veteran did not 
appeal the Board's October 2002 decision and, therefore, this 
decision is final.

The Veteran did, however, appeal the Board's March 2001 
remand order to the United States Court of Appeals for 
Veterans Claims (Court).  However, the Court dismissed the 
Veteran's appeal in an order dated February 2003 on the 
grounds that it lacked jurisdiction to hear the appeal since 
the Board's March 2001 remand order did not constitute a 
"final decision" as contemplated by the applicable statutes 
and regulations.

The Veteran's most recent attempt to reopen his claims of 
entitlement to service connection for fatigue and memory 
loss, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, was April 2004.  The RO denied the 
Veteran's attempt to reopen in the November 2005 rating 
decision currently on appeal on the basis that there was no 
objective evidence of chronic fatigue or memory loss.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify a claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the appellant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Accordingly, the RO should provide the Veteran with complete 
notice pursuant to the Veterans Claims Assistance Act (VCAA) 
and Kent v. Nicholson, supra, of the information and evidence 
needed to reopen his claims of entitlement to service 
connection for chronic fatigue and memory loss, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.

B.  Service Connection for Sleep Apnea

Service treatment records (STRs) associated with the claims 
file are negative for a diagnosis of or treatment for sleep 
apnea.  The Veteran presented to a VA medical clinic in April 
2002 and requested a "sleep study" after reporting that he 
snored.  A physical examination showed that the Veteran was 
not in distress.  The impression was "? sleep apnea."  A VA 
follow-up treatment note dated October 2002 diagnosed the 
Veteran as having sleep apnea.  It was also noted at the time 
of a March 2005 VA follow-up appointment that the Veteran 
used a CPAP machine.

The Veteran testified before the undersigned AVLJ in June 
2009.  Specifically, the Veteran indicated that he had 
problems with sleep and fatigue shortly after returning from 
the Southwest Asia theater.  The Veteran further testified 
that he was diagnosed as having sleep apnea in 1992 or 1993.   
 
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As such, the Veteran should be 
afforded a VA examination to ascertain the nature and 
etiology of the currently diagnosed sleep apnea and its 
relationship to service, if any.


C.  Service Connection for PTSD

The Veteran also contends that his currently diagnosed PTSD 
is related to his service in the Southwest Asia theater.  
According to the Veteran's DD-214 Form, he served as a combat 
engineer.  The Veteran also testified in June 2009 that he 
was a combat engineer and demolitions expert.  See hearing 
transcript, p. 4.  In this regard, the Veteran further 
indicated that "our job was to clear the way for the forward 
element to be able to get through there."  Id. at p. 6.  The 
Veteran described his unit as the "main head" whose job it 
was to move or blow up objects (i.e., fences, bridges, tanks, 
cars, etc.) in an effort to clear a path for the infantry 
unit.  The Veteran also stated that while completing these 
assigned duties, his unit was subjected to artillery and 
small arms fire.  Id. at p. 7-8.  The Veteran also reported 
seeing dead bodies.

The Veteran was most recently afforded a VA Compensation and 
Pension (C&P) PTSD examination in September 2007.  The 
Veteran reported serving as a combat engineer and stated that 
part of his job "was to go into areas and clear them for a 
tank battalion."  Along the way, the Veteran stated that he 
observed multiple bodies in the road, some with parts 
missing.  Following a mental status examination, the examiner 
diagnosed the Veteran as having chronic PTSD and recurrent, 
moderate major depressive disorder (MDD).  In light of the 
evidence described above and given the evidence of record, 
the Board finds that the Veteran's stressor has been 
sufficiently corroborated in this case given his service as a 
combat engineer/demolitions expert.  See 38 U.S.C.A. § 
1154(a).  
   
The Court has in the past held that where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007) (noting that once VA provides an 
examination to a Veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes).  In this 
case, the Board finds the September 2007 VA C&P examination 
to be inadequate in that the examiner failed to express an 
opinion as to whether the Veteran's PTSD and/or MDD was 
related to his period of active service, and specifically to 
his service in the Southwest Asia theater.  Accordingly, the 
Veteran should be afforded a new VA examination to address 
these issues.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO 
should request all relevant VA medical records that are dated 
from January 23, 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act and Kent v. 
Nicholson of the information and evidence 
needed to reopen the Veteran's claims of 
entitlement to service connection for 
chronic fatigue and memory loss, to 
include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  

In particular, the Veteran should be 
advised that his claims were previously 
denied because (1) there was no diagnosis 
of or treatment for chronic fatigue or 
memory loss in service or within one year 
after discharge from service; (2) no 
evidence linking chronic fatigue or memory 
loss to the Veteran's period of active 
service; and (3) no evidence that the 
Veteran had "objective indications" of a 
qualifying chronic disability under 38 
C.F.R. § 3.317 (i.e., no objective 
evidence of chronic fatigue or memory loss 
that was perceptible to an examining 
physician and other, non-medical factors 
that were capable of independent 
verification).

2.  The RO should contact the appropriate 
service department and/or Federal agency 
and verify the Veteran's period of service 
in the Army Reserves.  The RO should also 
request complete copies of any and all 
service treatment records, including any 
records pertaining to his period of 
service in the Army Reserves.  The RO 
should also request complete copies of the 
Veteran's service personnel records.

3.  The RO should associate with the 
claims file any relevant VA medical 
treatment records pertaining to the 
Veteran dated since January 23, 2007.

4.  After the above development is 
completed, the RO make arrangements with 
an appropriate VA medical facility for a 
VA examination to ascertain the nature and 
etiology of the Veteran's currently 
diagnosed sleep apnea.  The claims file 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims file has been reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
currently diagnosed sleep apnea is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active service, and 
particularly to his service in the 
Southwest Asia theater.  The examiner must 
provide a complete rationale for any 
stated opinion.

5.  The RO should also make arrangements 
with an appropriate VA medical facility 
for a psychiatric examination.  The 
examiner is asked to ascertain the nature 
of all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
explain how each of the requisite criteria 
for this diagnosis are satisfied.  The 
examiner is also asked to express an 
opinion as to whether the currently 
diagnosed PTSD is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, and specifically, to a 
confirmed stressor, such as the Veteran's 
in-service duties as a combat 
engineer/demolitions expert.  The examiner 
must provide a complete rationale for any 
stated opinion.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran has any other diagnosed 
psychiatric disabilities, to include major 
depressive disorder (See September 2007 VA 
C&P examination report).  If so, the 
examiner is asked to express an opinion as 
to whether the psychiatric disability is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active service, to 
include his in-service duties as a combat 
engineer/demolitions expert. The examiner 
must provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

